Citation Nr: 0820653	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty March 1961 to September 
1961.  He died in June 2005.  The appellant is his surviving 
spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran served on active duty from March 1961 to 
September 1961.  He did not serve in Vietnam.  


CONCLUSION OF LAW

The veteran did not serve during a period of war.  The 
veteran's military service does not meet the legal 
requirements for the appellant's eligibility for entitlement 
to payment of nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 
3.3(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA's General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOGCPREC 5-2004.

This case deals with the issue of whether the appellant meets 
the threshold eligibility requirements established by statute 
for a nonservice-connected death pension.  The pertinent 
facts in this case are not in dispute; application of 
pertinent provisions of the law and regulations will 
determine the outcome.  The Board finds that no amount of 
additional evidentiary development would change the outcome 
of this case, and therefore the provisions of the VCAA are 
not applicable.



The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103.  The appellant, who presented written argument on her 
behalf; was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant has not requested a hearing 
before the Board.

Pertinent law and regulations

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. 
§ 3.3(b) see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to encompass the following periods: from April 21, 
1898 to July 4, 1902 (the Spanish-American War); from May 9, 
1916 to April 5, 1917 (the Mexican border period); from April 
6, 1917 to November 11, 1918 (World War I); December 7, 1941 
to December 31, 1946 (World War II); June 27, 1950 to January 
31, 1955 (the Korean conflict); February 28, 1961 to May 7, 
1975 for veterans serving in Vietnam, and from August 5, 1964 
to May 7, 1975 for all other veterans (the Vietnam era); and 
from August 2, 1990 and ending on a date yet to be prescribed 
(the Persian Gulf War).  38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Analysis
In this case, the veteran's DD 214 shows that he served on 
active duty from March 1961 to September 1961 and had no 
foreign service.  This period represents service which was 
not during a period of war.  The facts accordingly 
demonstrate that the veteran did not have active military 
service during a period of war, a prerequisite for the 
appellant's basic eligibility for VA nonservice-connected 
death pension benefits.  

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war which would form a 
basis for the appellant's eligibility for VA pension 
benefits.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis, supra.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


